This is a wife's suit for divorce on the ground of desertion. The case was referred to an advisory master, who filed written conclusions, in which he held that desertion had been proved, and advised a decree for petitioner, and the husband appeals. Our examination of the evidence satisfies us that the advisory master reached the right result, and the decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None. *Page 146